Citation Nr: 1210420	
Decision Date: 03/21/12    Archive Date: 03/30/12

DOCKET NO.  09-36 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for chronic granulomatous lung disease, to include as secondary to in-service exposure to herbicides.

2.  Entitlement to service connection for testicular cancer/status post right orchiectomy, to include as secondary to in-service exposure to herbicides.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel



INTRODUCTION

The Veteran served on active duty in the Army from June 1967 to June 1969.  He was stationed in Vietnam from September 1968 to June 1969.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In a letter dated several days later in June 2007, the RO in Chicago, Illinois notified the Veteran of that determination.  [Due to the location of the Veteran's residence, jurisdiction of his appeal remains with the RO in Chicago, Illinois.]  

The chronic granulomatous lung disease issue has been recharacterized as noted on the title page to better reflect the Veteran's contentions.

In the substantive appeal that was received at the RO in August 2009, the Veteran requested a hearing before a Veterans Law Judge at the RO.  Later in October 2009, however, the Veteran withdrew his hearing request.  The Veteran having withdrawn his hearing request, the Board will proceed with appellate review of his appeal based on the evidence of record.  See 38 C.F.R. § 20.704(e) (2011).

The issue of entitlement to service connection for testicular cancer/status post right orchiectomy is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Chronic granulomatous lung disease was not shown in active service or until many years thereafter, and there is no competent and credible evidence of a link between the Veteran's current chronic granulomatous lung disease and his active service, including his conceded in-service exposure to herbicides.

CONCLUSION OF LAW

Chronic granulomatous lung disease was not incurred in, or aggravated by, the Veteran's active duty, including his conceded in-service exposure to herbicides.  38 U.S.C.A. §§ 101(16), 1110, 1116, 5107(a) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Here, a pre-decisional letter dated in February 2007 complied with VA's duty to notify the Veteran with regards to the service connection issue addressed herein.  Specifically, this correspondence apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Moreover, the Board finds that VA has complied with its duty to assist the Veteran in the development of his claim.  VA has obtained service, VA, and private treatment records.  He has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  See 38 C.F.R. § 3.159 (c) (2).  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claim file, and he has not contended otherwise. 

A VA examination was not provided with regard to the service connection claim adjudicated herein.  In a claim for disability compensation, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  A medical examination is necessary when the record (1) contains competent evidence that the claimant has a current disability or persistent or recurrent symptoms of the disability; (2) contains evidence, which indicates that the disability or symptoms may be associated with the claimant's active duty; and (3) does not contain sufficient medical evidence for VA to make a decision.  38 U.S.C.A. § 5103A(d); McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Here, there is no competent evidence of record indicating even a possible link to service.  Under these circumstances, VA's duty to assist doctrine does not require that a veteran be afforded a medical examination as there is no reasonable possibility that a VA examination would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Accordingly, a VA examination is not warranted for the lung disease claim adjudicated herein.  

There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).
When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran served in Vietnam and is therefore presumed to have been exposed to herbicides.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6).  Certain diseases are presumed service connected when manifested in an herbicide-exposed veteran.   38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  Chronic granulomatous lung disease is not a listed condition and, therefore, the herbicide presumption is not applicable.

However, service connection may still be established on the basis of herbicide exposure with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039   (Fed. Cir. 1994); 38 C.F.R. § 3.303(d); see also Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2 ,725, 2,727-29 (1984); Agent Orange Act of 1991, Pub. L. No. 102-4, § 2,105 Stat. 11  (1991). 

The Veteran's service treatment records (STRs) do not contain any complaints, findings, or treatment of chronic granulomatous lung disease or any lung disability.

Post-service VA treatment records dated October 2006 include a chest X-ray, which revealed chronic granulomatous lung disease.

There are no medical opinions of record to suggest a link between the Veteran's current chronic granulomatous lung disease (which manifested nearly 40 years after service discharge) and his active duty.  He does not allege that he had any symptoms of chronic granulomatous lung disease in service, nor has he described continuous symptoms or observed a direct cause and effect relationship, upon which he would be competent to opine.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  

In reaching this decision, the Board has considered the Veteran's assertions that his current chronic granulomatous lung disease is related to his military service.  However, as a layperson, the Veteran is not competent to render such a nexus opinion.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Given the passage of time before the disability at issue arose (nearly 40 years), the absence of any applicable presumptions; and the absence of any competent evidence linking the current disability to service, the preponderance of the evidence is against the claim.  There is no doubt to be resolved.  Service connection for chronic granulomatous lung disease is not warranted.


ORDER

Entitlement to service connection for chronic granulomatous lung disease, to include as a result of in-service exposure to herbicides, is denied.


REMAND

Although further delay is regrettable, the Board finds that additional development is needed to adjudicate the remaining issue on appeal.

The Veteran seeks service connection for testicular cancer/status post right orchiectomy as a result of his active military service.  Specifically, he contends that he developed testicular cancer as a result of exposure to herbicides during his service in Vietnam. 

In certain circumstances, a disease associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  The Veteran was exposed to Agent Orange during his service in Vietnam.  See 38 C.F.R. § 3.307.  Testicular cancer/status post right orchiectomy is not listed among the conditions for which presumptive service connection is available based on herbicide exposure.  38 C.F.R. §§ 3.307, 3.309(e) (2011).  Therefore, service connection is not warranted for testicular cancer/status post right orchiectomy on a presumptive basis.

However, the Veteran can still establish service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994); see also Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2 ,725, 2,727-29 (1984); Agent Orange Act of 1991, Pub. L. No. 102-4, § 2,105 Stat. 11 (1991). 

Post-service VA treatment records show that the Veteran was diagnosed with testicular cancer in 1979 and was treated with radiation and removal of the right testicle (right orchiectomy).  The Board notes that this disability was apparently diagnosed only ten years after the Veteran's discharge.  Given the relative proximity in time of the Veteran's stated 1979 diagnosis of testicular cancer with his 1969 service discharge, the Board concludes that a VA examination is warranted to determine the nature and etiology of his testicular cancer.  See McLendon, supra.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request from him any additional identifying information, to include name, date(s) of treatment, and locations of physicians or medical treatment facilities who have treated him for testicular cancer from the time of his 1969 service discharge to the present.  The Board is particularly interested in records of any relevant treatment that the Veteran may have received in 1979.  Acquire any such records and associate them with the claims file.  Any attempts made to obtain the documents should be annotated in the claims file.  All such available medical records should be associated with the claims file.

2. Then, schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of his testicular cancer/status post right orchiectomy.  The entire claims folder, to include a copy of this Remand order, must be made available to the examiner.  A notation to the effect that this review has taken place should be made in the evaluation report.  All indicated studies should be conducted, and the results reviewed before the final opinion. 

All pertinent pathology should be annotated in the examination report.  Also, the examiner should opine as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that the Veteran's testicular cancer/status post right orchiectomy had its clinical onset in service or is otherwise related to active duty (including his conceded in-service exposure to herbicides). 

A complete rationale for any opinions should be provided.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3. Thereafter, readjudicate the remaining claim on appeal-entitlement to service connection for testicular cancer/status post right orchiectomy, to include as secondary to in-service exposure to herbicides.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


